Citation Nr: 1409895	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma.  


THE ISSUE

Entitlement to Veterans Retraining Assistance Program benefits for a Mechanical Engineering program of study at Texas A&M University in Corpus Christi, Texas.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1991 to January 1996.  He had Reserves service from July 1998 to April 2005.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Muskogee, Oklahoma.    

In September 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also completed a search for the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDINGS OF FACT

1.  In July 2102, VA received the Veteran's application for Veterans Retraining Assistance Program benefits and the Veteran met the eligibility requirements at the time of his application.  

2.  The Veteran has been enrolled in Texas A & M University from August 2009, his course of study is Mechanical Engineering which is a four year program and will result in a Bachelor's degree, and his planned graduation date is in May 2014.    

3.  The Veteran does not attend a community college or technical school and his program of study, Mechanical Engineering, does not lead to an Associate's degree.  




CONCLUSION OF LAW

Entitlement to Veterans Retraining Assistance Program benefits for a Mechanical Engineering program of study at Texas A&M University must be denied.  VOW to Hire Heroes Act of 2011, title II of Public Law 112-56 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's statutory duties to assist and notify impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  There are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to Veterans Retraining Assistance Program benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Veterans Retraining Assistance Program (VRAP) is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See title II of Public Law 112-56.  The VRAP directs VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.

The program may enroll up to 45,000 veterans in Fiscal Year 2012, beginning July 1, 2012, and up to 54,000 veterans from October 1, 2012 through October 1, 2013, with training concluding by March 31, 2014.  

In order to qualify for the retraining assistance, a veteran must satisfy the following eligibility criteria: be at least 35 but no more than 60 years old, at the time of application; be unemployed on the date of application; not enrolled in any Federal or state job training program at any time during the previous 180-day period as of the application date; in receipt of an other than dishonorable discharge from the last period of service in the armed forces; not eligible for any other VA education benefit program; not in receipt of VA compensation due to Individual Unemployability; and submit an application no later than October 1, 2013.  

Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Participants may receive up to 12 months of training assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program. 

A review of the record shows that in July 2102, VA received the Veteran's application for VRAP benefits and the Veteran met the eligibility requirements for these benefits at the time of his application.  

At the hearing before the Board in September 2013, the Veteran asserted that he should be entitled to VRAP benefits for his program of study at Texas A & M University because he would have the same outcome, if not better, that he would get if he were to go to a community college for mechanical engineering.  He stated that he was going to graduate in May 2014.  He argued that with a mechanical engineering degree, he would achieve the same result as someone who was going to a community college to get a vocational license.  The Veteran asserted that the mechanical engineering program is a program of study the VRAP typically covers and the only distinction is that he is going to a four year school rather than a community college.   

The Board finds that the Veteran's claim for VRAP benefits must be denied.  The Veteran is pursuing a program of study that is not approved for VRAP.  The Veteran is enrolled in Texas A & M University from August 2009 and his estimated graduation is in May 2014.  His course of study is Mechanical Engineering which is a four year program and leads to a Bachelor's degree.  The Veteran does not attend a community college or technical school and his program of study, Mechanical Engineering, does not lead to an Associate's degree.  He is not pursuing an Associate's degree.   

VRAP benefits are authorized under the VOW to Hire Heroes Act of 2011 for certain education programs.  VRAP participants must be enrolled in a VA approved program of education offered by a community college or technical school.  The program must lead to an Associate Degree, Non-College Degree, or a Certificate, and train the Veteran for a high demand occupation.  The Veteran's program of study at Texas A & M University does not meet the program requirements for VRAP.  There is no basis in law or fact whereby the Veteran may be granted VRAP benefits for the Mechanical Engineering program of study at Texas A & M University.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to VRAP benefits for the Mechanical Engineering program of study at Texas A&M University must be denied.

Although the Board empathizes with the Veteran and is sympathetic to his situation, there simply is no legal basis to find him eligible for VRAP benefits for his program of study at Texas A & M University.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).




ORDER

Entitlement to VRAP benefits for the Mechanical Engineering program of study at Texas A&M University is denied.



____________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


